                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARYJO COHEN, FREDERIC J. FRANSEN, and
 EMANUEL J. KALLINA, II,
 in their capacities as trustees of the Melvin S. Cohen
 Trust for the Minneapolis Federation for Jewish Service,
                                                                             ORDER
                               Plaintiffs,
         v.                                                              16-cv-325-jdp

 THE MINNEAPOLIS JEWISH FEDERATION,

                               Defendant.


       As requested by the court, Dkt. 280, the parties have submitted an amendment to the

trust agreement, Dkt. 281-1. The parties have agreed on the appropriate language and the court

sees no problems with it, so the court will approve the amendment as is and attach the

amendment to this order.

       The amendment was the last task the parties needed to complete before the court enters

judgment. As the court stated in the November 2 order, the court will enter an order that

includes the relief that the Federation is entitled to but stay the order for a few days to give the

Trustees an opportunity to seek a stay pending appeal, if they wish to do so.



                                             ORDER

       IT IS ORDERED that:

       1. Maryjo Cohen, Emanuel J. Kallina, II and Frederic J. Fransen are hereby removed
          from office as Trustees of the Trust, effective immediately.

       2. By selection of the Melvin S. Cohen Foundation, Amy Alpine is appointed as
          Trustee in the Cohen family Trustee position.
3. By selection of the Federation, David B. Orbuch is appointed Trustee in the
   Federation Trustee position.

4. Pursuant to the court’s authority under Wis. Stat. § 701.1001(2)(j), the court
   appoints US Bank Minneapolis office to serve as an institutional trustee in the
   Independent Trustee position.

       a. The institutional trustee shall be entitled to reasonable compensation, and
          the Court finds that the fees quoted in US Bank’s proposal submitted to the
          court are reasonable.

       b. US Bank shall provide the services to the Trust as set forth in its proposal,
          including financial management services, pursuant to an investment policy
          to be established by the new trustees.

       c. The parties shall cooperate in providing US Bank with possession of Trust
          assets, which US Bank shall hold as a fiduciary to the Trust.

       d. US Bank shall have no obligation to inquire into the accountings or the
          actions, inactions or omissions of any predecessor trustee or be deemed
          responsible for any act or failure to act of any predecessor trustee.

       e. In the event the institutional trustee seeks to resign the appointment, and
          the trustees cannot agree as to a successor institutional trustee, such
          resignation and the appointment of any successor shall be resolved by filing
          a new action in a court with jurisdiction over the parties and the dispute.

       f.   Except as modified in this order, the Trust Agreement dated December 31,
            1980, remains in full force and effect.

5. Maryjo Cohen, Emanuel Kallina, and Frederic Fransen, jointly and severally, are
   directed to pay the Federation $1,292,199.78 for reimbursement of the Federation’s
   attorney fees and costs incurred in this action through September 30, 2018.




                                       2
6.   Maryjo Cohen, Emanuel Kallina, and Frederic Fransen, jointly and severally, are
     directed to reimburse the Trust in the amount of $188,874.77, for fees paid by the
     Trust to the Kallina law firm.

7. This order is STAYED through November 16, 2018. If the Trustees do not move to
   extend the stay by that date, the stay will be lifted without further order from the
   court.

8. The clerk of court is directed to enter judgment and close this case.


Entered November 13, 2018.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       3
